                                                                      USDC SDNY
                                                                      Do rr n. ,1rxrrr·
                                                                          \...,, UlV1Ll ·, i


                                                                      ELECTRONfCALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X         DATE FILED:
AMERICAN E GROUP LLC,
                    Plaintiff,
          -against-                                                      18 CIVIL 3969 (GHW)

                                                                            JUDGMENT
LIVEWIRE ERGOGENICS INC.,
                     Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated January 28, 2020, Livewire's motion to dismiss is GRANTED

because the Note is unenforceable and AEG is not entitled to equitable relief. The Court denies

AEG leave to replead because any attempt to replead the claims asserted in the SAC would be

futile. See Advanced Magnetics, Inc. v. Bayfront Partners,lnc., 106 F.3d 11, 18 (2d Cir. 1997)

(noting that leave to amend need not be granted where the proposed amendment would be futile).

Accordingly, all claims in the SAC are dismissed with prejudice.

Dated: New York, New York
       January 29, 2020



                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:

                                                                       Deputy Clerk
